Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novet in WO2017014314 (wherein US20190032241 is cited herein as an English language equivalent; both previously cited by the examiner) as evidenced by Pisal in the attached publication.

Regarding Claim 1:  Novet teaches a method for producing nanoparticles with ligands bound to their surface, wherein the process comprises a step of flowing a first solution and a second solution into a mechanical high shear mixer (shear flow reactor; See Paragraph 207-208).  The first solution comprises a first solvent and a plurality of nanocrystals chemically bound to a plurality of first coordinating ligands soluble in the first solvent.  The second solution contains a second solvent that is immiscible in the first and contains a plurality of second coordinating ligands soluble in said second solvent.  The shear flow reactor is then used to create a micro-emulsion in the mixed solution, wherein the second coordinating ligands are exchanged with the first coordinating ligands on the surface of the nanoparticles, due to energetic favorability (See Paragraph 211-212).  Novet shows various examples of the method such as the method of Example 1, where Cerium oxide nanoparticles are created and undergo the described process.  The cerium oxide nanocrystals have a size of 2.94 nm.  Pisal evidences that CeO2 nanoparticles having a size less than 7-9 nm may be considered quantum dots as below this size, the particle diameter is smaller than the bulk exciton Bohr radius and quantum confinement of both electrons and holes occurs (See Section 3.7). Quantum dots, as a term of art, are defined by this quantum confinement (See Instant Disclosure Paragraph 2).

Regarding Claim 2:  The first and second solvents are immiscible (See Paragraph 208).

Regarding Claim 6:  The shear flow reactor is integrated into a continuous flow reactor that is used to create the initial nanocrystals (See Abstract and Figure 7).

Regarding Claim 7-8:  The first solvent may be 1-octadecene, while the second solvent may be water (See Paragraph 209).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novet in WO2017014314 as applied to claim 1 above, and further in view of Ananthakumar in their publication titled “Synthesis of thiol modified CdSe nanoparticles/P3HT blends for hybrid solar cell structures”.

Novet teaches a method for producing nanoparticles with ligands bound to their surface, wherein the process comprises a step of flowing a first solution and a second solution into a mechanical high shear mixer (shear flow reactor; See Paragraph 207-208).  The first solution comprises a first solvent and a plurality of nanocrystals chemically bound to a plurality of first coordinating ligands soluble in the first solvent.  The second solution contains a second solvent that is immiscible in the first and contains a plurality of second coordinating ligands soluble in said second solvent.  The shear flow reactor is then used to create a micro-emulsion in the mixed solution, wherein the second coordinating ligands are exchanged with the first coordinating ligands on the surface of the nanoparticles, due to energetic favorability (See Paragraph 211-212).

Novet is silent in terms of the ligand exchange of thiols.

However, Ananthakumar teaches that ligand exchange may occur on thioglycolic capped CdSe nanoparticles in order to tailor their miscibility in polymers and organic solvents.  Ananthakumar teaches that the initially TGA (thiol) capped CdSe are dissolved in water and is added to a solution of acetone with dodecanethiol (See Section 2.3).  It would have been obvious to provide for the ligand exchange of Ananthakumar using the method of Novet, wherein the first solution is water with the initially capped CdSe nanoparticles and the second solution is acetone with dodecanethiol.  Novet specifically notes that their process may be used for ligand exchange of cadmium selenide nanocrystals (See Paragraph 205).  Those of ordinary skill in the art would have been motivated to combine the teachings of Novet and Ananthakumar on the basis that it allows for the continuous ligand exchange of the material and Novet sets forth that their process of ligand exchange is an improvement over the conventional method taught by Ananthakumar.  Those of ordinary skill in the art would have also been motivated to automate and make continuous the batch process of Ananthakumar.

Response to Arguments
Applicant's arguments filed 5/18/22 have been fully considered but they are not persuasive. Applicant notes the typographical error in the rejection statement, which references WO2017014313 instead of WO2017014314, wherein the rejection cites US20190032241 as an English language equivalent.  The rejection has been corrected to cite ‘314 in order to correct the typographical error.  Applicant’s discussion of Novet 2 is discussed in terms of their response on this basis.  Applicant sets forth that Novet mentions a high shear reactor as an example of a mixing means and does not imply that it is particularly suitable for ligand exchange reactions of quantum dots.  Novet specifically shows the ligand exchange of quantum dots in a shear flow reactor in Example 1.  Novet primarily teaches the use of a high shear mixer, wherein a reaction occurs in the mixer,  and all examples are nanoparticulates within the range where they would be considered quantum dots.  A high shear mixer is described by Novet as being a ligand exchange reactor that includes a high shear means capable of making an emulsion.  A reactor containing a shear mixing means as it is described at paragraph 198 is a shear flow reactor as claimed.  Novet clearly obviates the use of such a device in the ligand exchange process.    Applicant cites Novet paragraph 108 and 115 as setting forth that quantum dots of PbS tightly bind ligands and conventional ligand exchange only  allows for partial exchange over a matter of days.  Applicant’s citation of Novet is incomplete.  Novet goes on to explain that while the conventional ligand exchange of these materials may take days to achieve low yields, their ligand exchange in a reactor may achieve high yields in a manner of seconds.  Paragraph 204 in its entirety:
In another example, semiconductor nanoparticles such as lead sulfide may also be synthesized in a continuous flow reactor in a 1-octadecene solvent utilizing oleylamine and/or oleic acid as a first coordinating ligand. Energy transfer for a lead sulfide quantum dot may enhanced by conjugating an amine-terminated hydrocarbon such as octylamine to the nanocrystals. However, as lead sulfide tightly binds ligands, batch methods for ligand exchange may take days or longer to reach even a 10% yield. By flowing the 1-octadecene soluble nanocrystals into the ligand exchange reactor along with a solution of octylamine in an organic solvent (such as ethanol, benzene, or ethyl acetate), a submicron emulsion can be generated so that lead sulfide nanocrystals chemically coupled to octylamine may be retrieved. By using a mechanical high-shear mixer to create the submicron emulsion, the reaction may proceed to a 70% yield in a duration on the order of 3-5 seconds.

Thus Novet explicitly sets forth that his process is an improvement in terms of time in efficiency even in the case of quantum dots.  Novet clearly teaches that this process may be performed on quantum dots, as it is specifically discussed in the cited paragraph and examples.  The scope of the claims as set forth are clearly anticipated by the prior art in terms of their disclosures and examples.  Applicant sets forth arguments against the 103 rejection of claim 5.  Applicant sets forth arguments against the references individually; however, the rejection is made over the teachings of the references as a whole.  Novet clearly  obviates the use of their ligand exchange on chalcogenide quantum dots at paragraph 204, wherein Novet sets forth that such an exchange may be performed more rapidly and more completely.  Applicant sets forth that the use of such a process may provide too much energy to the nanocrystal surface, but Novet does not set forth that such an issue occurs.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734